The Chief Justice delivered the opinion of the court.
The object of this writ of certiorari is to procure the reversal of an order of the Court of Common Pleas dismissing an appeal.
From the return and state of the case, it appears the appeal was made after the verdict of a jury, to March term, 1828. On Tuesday, the 17th of March, 1829, the counsel *221of the appellee moved to dismiss the appeal for alleged defects in the appeal bond. The appellant offered to substitute a new bond, if the court deemed the objections valid. After argument by the counsel of the parties, the objections were adjudged insufficient, the motion was overruled, and the appeal was sustained. Upon the hearing of the appeal, the appellee, the plaintiff below, was non-suited for insufficiency of his state of demand, and the judgment of non-suit was, by order of the court, entered on the minutes.
On Wednesday, the 18th of March, 1829, in the absence of one of the judges who had composed,the court before whom the matter had been heard on the preceding day, and of the appellant and his counsel, the counsel of the appellee moved the court to reconsider the proceedings. The court granted the reconsideration ; and at the instance of the appellee, ordered, for the alleged defects in the bond, the appeal to be dismissed, with costs.
* After the court had adjourned on Tuesday, and [*187 the appellant had left the court, the counsel of the appellee gave notice to the counsel of the appellant, that he should move the court the next morning for a reconsideration.
Upon these facts, the orders for reconsideration and for dismissal were, in our opinion, erroneous. We do not deny the power of reconsideration. It is, however, of a most delicate nature; to be exercised in extraordinary cases only, and with the utmost caution and circumspection, especially when not suggested by the court, but sought by the party against whom the decision has been made; and when so sought, the motion should never be heard without full opportunity to the other party, to resist it. The notice, even if proved before the 'court, which does not appear either from the transcript or the state of the case, was nugatory. In the proceedings of the court for the trial of small causes, and on appeals, there is no regular substitution of an attorney in place of the party, so as to give or receive notices, especially after judgment has been rendered and entered.
*222Let the orders for reconsideration and dismissal be reversed; and the cause be remitted to the Court of Common Pleas to proceed thereon agreeably to law.